DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1-15 based on the Response filed on 12/23/2021 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (US 20160216576).

    PNG
    media_image1.png
    352
    464
    media_image1.png
    Greyscale

Regard to claim 1, Miyazaki et al. disclose a display panel, comprising: 
an array substrate AR and 
a color filter substrate CT disposed opposite to each other,  
a liquid crystal layer LQ disposed between the array substrate AR and the color filter substrate CT; 
wherein the array substrate AR comprises 
a thin film transistor (TFT) layer [a switching element SW is composed of, for example, an n-channel thin-film transistor (TFT) [0022] as shown in Fig. 2] and 
a transparent electrode layer disposed between the TFT layer and the liquid crystal layer LQ; 

the TFT layer comprises 
a plurality of TFTs arranged in an array, 
a plurality of columns of data lines S1/S2, 
a plurality of rows of scan lines G1, and 
an array substrate common electrode [a first common electrode CE1], 
the TF'Ts are connected to the data lines and the scan lines, 
the transparent electrode layer comprises 
a pixel electrode PE and a first transparent electrode [a second common electrode CE2 and a first common electrode CE1 which are included in the common electrode CE] spaced with each other, the pixel electrode is connected to the TFTs [The pixel electrodes PE and the common electrode CE may be formed of a transparent conductive material such as indium tin oxide (ITO) and indium zinc oxide (IZO) [0023]], and 
the first transparent electrode CE2 covers the data lines S1; 
wherein each of the TFTs comprises 
a gate disposed on the array substrate AR
a gate insulating layer [the gate line 01 is formed on the first insulating film 11, and is covered with the second insulating film 12, which considers as a gate insulating layer] covering the gate 
an active layer [a semiconductor layer of the switching element not shown is formed between, for example, the first insulating substrate 10 and the first insulating film 11] disposed on the gate insulating layer,  
a source and a drain connected to the gate insulating layer and respectively connected to two ends of the active layer; 
wherein 
a side of the color filter substrate CT adjacent to the liquid crystal layer LQ is provided with a color filter substrate common electrode [a third common electrode CE3]; 
wherein 
the first transparent electrode CE2 is connected to the array substrate common electrode CE1 [a second common electrode CE2 and a first common electrode CE1 which are included in the common electrode CE; therefore, CE1 connected to CE2].
wherein 
a thickness of the first electrode is 0 to 1 micrometer lower/less than a thickness of the pixel electrode since both the thicknesses of the first transparent electrode and the pixel electrode are the same (claim 2) when a thickness of the first electrode is 0 micrometer lower/less than a thickness of the pixel electrode; and 
wherein 
the array substrate common electrode 4a and gates of the TFTs are disposed on the array substrate AR; 
the data lines S1/S2 and sources and drains of the TFTs are disposed on the gate insulating layer.

Regard to claim 6, Miyazaki et al. disclose a display panel, comprising: 
an array substrate AR and 
a color filter substrate CT disposed opposite to each other, and 
a liquid crystal layer LQ disposed between the array substrate and the color filter substrate; 
wherein 
the array substrate AR comprises 
a TFT layer and 
a transparent electrode layer disposed between the TFT layer and the liquid crystal layer The pixel electrodes PE and the common electrode CE may be formed of a transparent conductive material such as indium tin oxide (ITO) and indium zinc oxide (IZO) [0023]]; 
wherein the TFT layer comprises a plurality of TFTs arranged in an array, a plurality of columns of data lines S1/S2, a plurality of rows of scan lines G1, and an array substrate common electrode CE1, the TFT s are connected to the data lines and the scan lines, 
the transparent electrode layer comprises a pixel electrode PE and a first transparent electrode CE2 spaced with each other, the pixel electrode is connected to the TFT's, and 
the first transparent electrode CE2 covers the data lines S1/S2; 
wherein 
a side of the color filter substrate CT adjacent to the liquid crystal layer LQ is provided with a color filter substrate common electrode CE3; 
wherein 
the first transparent electrode CE2 is connected to the array substrate common electrode CE1; 
wherein 
a thickness of the first transparent electrode is 0 to 1 micrometer lower than a thickness of the pixel electrode since both the thicknesses of the first electrode and the pixel electrode are the same (claim 7) when a thickness of the first electrode is 0 micrometer lower/less than a thickness of the pixel electrode.  
  
Regard to claim 11, Miyazaki et al. disclose a method of manufacturing a display panel, comprising steps of: 
step S1, providing an array substrate AR; wherein the array substrate comprises 
an array substrate base 10, 
a TFT layer is formed on the array substrate base 10, and 
a pixel electrode and a first transparent electrode are formed on the TFT layer [The pixel electrodes PE and the common electrode CE may be formed of a transparent conductive material such as indium tin oxide (ITO) and indium zinc oxide (IZO) [0023]]; 
step S2, providing a color filter substrate CT; wherein the color filter substrate comprises 
a color filter substrate base 20, 
a color filter substrate common electrode layer CE3 is disposed on the color filter substrate CT, and 
a color photoresist layer CF [0056] is further disposed between the color filter substrate base 20 and the color filter substrate common electrode layer CE3; and 


Regard to claims 2, 7 and 12, Miyazaki et al. disclose the display panel, wherein the thickness of the first transparent electrode is same as the thickness of the pixel electrode.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 3-5, 8-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 20160216576).

Miyazaki et al. fail to disclose the features of claims 3-5, 8-10 and 13-15.

It would be obvious as a matter of design choice to manufacture “the thickness of the first transparent electrode being 0.2 or 0.5 or 1 micrometer lower/less than the thickness of the pixel electrode” as claims 3-5, 8-10 and 13-15 cited, since applicant has not disclosed that “the thickness of the first transparent electrode being 0.2 or 0.5 or 1 micrometer lower/less than the thickness of the pixel electrode” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the thickness of the first transparent electrode being 0.2 or 0.5 or 1 micrometer lower/less than the thickness of the pixel electrode” as claims 3-5, 8-10 and 13-15 cited.

2.	Claims 1-2, 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiki et al. (US 5946060) in view Kim (US 20020063835).

    PNG
    media_image2.png
    367
    895
    media_image2.png
    Greyscale


an array substrate [an active-matrix substrate 100a] and 
a color filter substrate [a counter substrate 100b with color filters 13] disposed opposite to each other,  
a liquid crystal layer 15 disposed between the array substrate 100a and the color filter substrate 100b; 
wherein the array substrate 100a comprises 
a thin film transistor (TFT 3a/b as shown in Figs. 2A-3B) layer [the active-matrix substrate 100a includes a first gate line 1a and a second gate line 1b provided on the insulation plate 6a made of glass or the like. A gate insulation film 7 is provided so as to cover the insulation plate 6a and the gate lines 1a and 1b. Provided on the gate insulation film 7 are a semiconductor layer 104a of a first TFT 3a opposing a part of the first gate line 1a and a semiconductor layer 104b of a second TFT 3b opposing a part of the second gate line 1b (col. 6 lines 51-59)] and 
a electrode layer [an upper layer second drain electrode 4b and a third electrode 5b. Nishiki does not mention electrode layer being transparent] disposed between the TFT layer and the liquid crystal layer; 
wherein 
the TFT layer comprises 
a plurality of TFTs 3a/3b arranged in an array, 
a plurality of columns of data lines 2, 
a plurality of rows of scan lines 1, and 
an array substrate common electrode, 
the TF'Ts are connected to the data lines and the scan lines, 
the electrode layer [Nishiki does not mention electrode layer being transparent] comprises 
a pixel electrode [an upper layer second drain electrode 4b] and a first electrode [a third electrode 5b] spaced with each other, the pixel electrode is connected to the TFTs, and 
the first electrode covers the data lines; 
wherein each of the TFTs comprises 
a gate disposed on the array substrate 
a gate insulating layer [gate insulation film 7] covering the gate 
an active layer [a semiconductor layer 104a] disposed on the gate insulating layer,  
a source and a drain connected to the gate insulating layer and respectively connected to two ends of the active layer; 
wherein 
a side of the color filter substrate [the counter substrate 100b] adjacent to the liquid crystal layer 15 is provided with a color filter substrate common electrode [a counter electrode 5a]; 
wherein 
the first electrode 5b is connected to the array substrate common electrode 4a [At the same time, as shown in FIG. 1B, by providing the first drain electrode 4a with the same potential as that of the counter electrode 5a, the electric field E1 substantially having a perpendicular component with respect to the surfaces of the insulation plates 6a and 6b is not applied to the liquid crystal layer 15. At the same time, by providing the upper layer second drain electrode 4b with a potential which is different from that of the third electrode 5b, the electric field E2 substantially having a parallel component with respect to the surfaces of the insulation plates 6a and 6b is applied to the liquid crystal layer 15 (col. 9 lines 8-43)]. Since the first electrode 5b and the array substrate common electrode 4a provide with the same potential of a color filter substrate common electrode [a counter electrode 5a]; it would be obvious as a matter of design choice to provide “the first electrode 5a connected to the array substrate common electrode 4a”, since applicant has not disclosed that “the first electrode 5a connected to the array substrate common electrode 4a” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the first electrode 5a connected to the array substrate common electrode 4a”.
wherein 
a thickness of the first electrode is 0 to 1 micrometer lower/less than a thickness of the pixel electrode since both the thicknesses of the first transparent electrode and the pixel electrode are the same (claim 2) when a thickness of the first electrode is 0 micrometer lower/less than a thickness of the pixel electrode; and 
wherein 
the array substrate common electrode 4a and gates of the TFTs are disposed on the array substrate 100a; 
the data lines 2 and sources and drains of the TFTs are disposed on the gate insulating layer.
Regard to claim 6, Nishiki et al. disclose a display panel, comprising: 
an array substrate [an active-matrix substrate 100a] and 
a color filter substrate [a counter substrate 100b with color filters 13] disposed opposite to each other, and 
a liquid crystal layer 15 disposed between the array substrate 100a and the color filter substrate 100b; 
wherein 
the array substrate 100a comprises a TFT layer and a transparent electrode layer disposed between the TFT layer and the liquid crystal layer; wherein the TFT layer comprises a plurality of TFTs arranged in an array, a plurality of columns of data lines 2, a plurality of rows of scan lines 1, and an array substrate common electrode, the TFT s are connected to the data lines and the scan lines, 
the electrode layer [Nishiki does not mention electrode layer being transparent] comprises a pixel electrode [an upper layer second drain electrode 4b] and a first electrode [a third electrode 5b] spaced with each other, the pixel electrode is connected to the TF's, and the first transparent electrode covers the data lines; 
wherein 
a side of the color filter substrate 10a adjacent to the liquid crystal layer is provided with a color filter substrate common electrode 5a; 
wherein 
the first electrode 5b is connected to the array substrate common electrode 4a [At the same time, as shown in FIG. 1B, by providing the first drain electrode 4a with the same potential as that of the counter electrode 5a, the electric field E1 substantially having a perpendicular component with respect to the surfaces of the insulation plates 6a and 6b is not applied to the liquid crystal layer 15. At the same time, by providing the upper layer second drain electrode 4b with a potential which is different from that of the third electrode 5b, the electric field E2 substantially having a parallel component with respect to the surfaces of the insulation plates 6a and 6b is applied to the liquid crystal layer 15 (col. 9 lines 8-43)]. Since the first electrode 5b and the array substrate common electrode 4a provide with the same potential of a color filter substrate common electrode [a counter electrode 5a]; it would be obvious as a matter of design choice to provide “the first electrode 5a connected to the array substrate common electrode 4a”, since applicant has not disclosed that “the first electrode 5a connected to the array substrate common electrode 4a” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the first electrode 5a connected to the array substrate common electrode 4a”; 
wherein 
a thickness of the first transparent electrode is 0 to 1 micrometer lower than a thickness of the pixel electrode since both the thicknesses of the first electrode and the pixel electrode are the same (claim 7) when a thickness of the first electrode is 0 micrometer lower/less than a thickness of the pixel electrode.  

Regard to claim 11, Nishiki et al. disclose a method of manufacturing a display panel, comprising steps of: 
step S1, providing an array substrate [an active-matrix substrate 100a]; wherein the array substrate comprises 
an array substrate base 6a, 
a TFT layer is formed on the array substrate base, and 
a pixel electrode 4b and a first electrode 5b are formed on the TFT layer [Nishiki does not mention electrode layer being transparent]; 
step S2, providing a color filter substrate [a counter substrate 100b with color filters 13]; wherein the color filter substrate comprises 
a color filter substrate base 6b, 
a color filter substrate common electrode layer 5a is disposed on the color filter substrate, and 
a color photoresist layer [color filters 13] is further disposed between the color filter substrate base 6b and the color filter substrate common electrode layer 5a; and 
step S3, injecting liquid crystal 15 between the array substrate 100a and the color filter substrate 100b to form a liquid crystal layer.  

Regard to claims 2, 7 and 12, Nishiki et al. disclose the display panel, wherein the thickness of the first transparent electrode is same as the thickness of the pixel electrode.  

However, Nishiki et al. fail to disclose the display panel, wherein the transparent electrode layer comprises a pixel electrode and a first transparent electrode.

Kim teaches IPS LCD device implementing a plurality of transparent common and pixel electrodes. Since the plurality of common 84 and pixel electrodes 86 are made from the transparent material on the same plane, the IPS LCD device has a high aperture ratio, a high brightness quality, and therefore a low power consumption [0095]. It would be obvious as a matter of design choice to form “the transparent electrode layer comprising a pixel electrode and a first transparent electrode” for the tranmissive display, since applicant has not disclosed that “the transparent electrode layer comprising a pixel electrode and a first transparent electrode” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the transparent electrode layer comprising a pixel electrode and a first transparent electrode”.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify a liquid crystal display device as Lee et al. disclosed with “the transparent electrode layer comprising a pixel electrode and a first transparent electrode” for providing a high aperture ratio, a high brightness quality, and therefore a low power consumption [0095].

3.	Claims 3-5, 8-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiki et al. (US 5946060) in view Kim (US 20020063835).

Nishiki et al. fail to disclose the features of claims 3-5, 8-10 and 13-15.

It would be obvious as a matter of design choice to manufacture “the thickness of the first transparent electrode being 0.2 or 0.5 or 1 micrometer lower/less than the thickness of the pixel electrode” as claims 3-5, 8-10 and 13-15 cited, since applicant has not disclosed that “the thickness of the first transparent electrode being 0.2 or 0.5 or 1 micrometer lower/less than the thickness of the pixel electrode” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the thickness of the first transparent electrode being 0.2 or 0.5 or 1 micrometer lower/less than the thickness of the pixel electrode” as claims 3-5, 8-10 and 13-15 cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871